EXHIBIT 10.13 [ * ] Certain information on this page has been redacted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. MANUFACTURING AGREEMENT This Manufacturing Agreement (the “Agreement”) is made and entered into as of this 11th day of February, 2003 by and between DAKOTA SYSTEMS, INC., a Massachusetts corporation with aprincipal place of business at 1057 Broadway Road, Dracut, Massachusetts 01826 (“Seller”) and NEXX SYSTEMS, INC., a corporation organized under the laws of the State of Delaware, with a principal place of business at 90 Industrial Way, Wilmington, Massachusetts 01887 (“Buyer”). WHEREAS, Seller is engaged in the business of manufacturing and selling certain machinery and equipment; and WHEREAS, the Buyer desires to engage Seller to be Buyer's exclusive supplier of certain machinery and equipment identified on Schedule A attached hereto and incorporated herein (the “Products”), and Buyer desires to engage Seller as Buyer's sole and exclusive manufacturer and supplier for the Products upon the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.Purchase of Requirements. 1.1During the Term of this Agreement, Buyer shall order and purchase exclusive) from Seller the Products identified and set forth on Schedule A attached hereto and incorporated herein. During the term of this Agreement, Seller shall be the sole and exclusive supplier of the Products for Buyer, and Buyer shall not order or purchase such Products from any other person, firm or entity without the prior written consent of Seller. 1.2 During the Term of this Agreement, and thereafter for a period of two (2) years, Seller agrees not to manufacture for any person or business other than Buyer any products competitive with the Products in markets addressed by NEXX, assemblies and subassemblies manufactured by Buyer hereunder. 2.Pricing; Terms and Conditions of Purchase. 2.1 The purchase price for the Products manufactured by Seller and sold to Buyer, and all other terms and conditions for the manufacture and sale of such Products by Seller, including, but not limited to specifications for the Products, delivery dates and terms, warranties and other applicable terms, shall be mutually agreed upon by Buyer and Seller from time to time throughout the term of this Agreement in connection with each order which the Buyer desires to place with the Seller for the purchase of Products. In connection with the products and systems listed on Schedule A, the parties have agreed upon the pricing [ * ] Certain information on this page has been redacted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. methodology for the Products set forth in Schedule “A”. All of the agreed upon pricing and other terms and conditions for the manufacture and sale of the Products by Seller shall be set forth in a written purchase order issued by Buyer and accepted in writing by Seller (a “Purchase Order”). No terms and conditions set forth in any Purchase Order issued by Buyer for the manufacture and sale of the Products by Seller shall be binding upon Seller in any manner unless and until Seller has accepted said Purchase Order in writing. Seller shall notify Buyer in writing within [*] of receipt of a Purchase Order, with standard terms and conditions and which has appeared in the rolling forecast for at least [*] as to whether Seller shall honor such Purchase Order. If Seller elects not to honor the Purchase Order or does not respond to such notice within the [*] timeframe, then Buyer may elect to manufacture the Product(s) referenced in such Purchase Order itself or cause such products to be manufactured by a third party and, thereafter, such future Products to be manufactured hereunder may be manufactured, at Buyer's option, by the Seller, the Buyer or a third party selected by Buyer, without any further obligation by Buyer to purchase such Products from Seller on an exclusive basis. 2.2Seller represents and warrants the manufacturing services will be performed in a timely, workmanlike and professional manner, with manufacturing personnel reasonably acceptable to Buyer and that the Products will be manufactured to Buyer's reasonable good faith satisfaction, in accordance with the Product specifications referenced in any Purchase Order. Seller may not subcontract with any third party to perform any of its obligations hereunder without the prior written consent of Buyer. In no event shall any such subcontract release Seller from any of its obligations under this Agreement. Seller shall not modify the purchase specifications for any Product without the prior written approval of the Buyer. Seller shall cooperate with Buyer to provide configuration control and traceability systems for Products supplied hereunder. 2.3All records, including, without limitation, originals thereof, relating to manufacturing of the Products shall be retained by Seller for a period of at least five (_5_) Calendar Years from the date of shipment of each Product to which such records pertain, or such longer period as may be required by applicable law. The Seller shall provide Buyer with copies of such records upon the completion of the initial acceptance testing for each such Product sold to Buyer hereunder. 3. Inventory; Risk of Loss. Buyer may, from time to time, deliver to Seller certain Buyer-owned inventory, tools and fixtures to be incorporated or utilized in the manufacture of the Products. Seller shall maintain such Buyer-owned inventory, tools and fixtures, and finished Products to be shipped to Buyer in a separate locked location within Seller's facility. Seller shall issue [*] reports regarding Buyer-owned inventory and finished Products being held in inventory by Seller, and Seller shall permit Buyer and its representatives from time to time to conduct audits and yearly fiscal inventory counts at Seller's facility. Such audits and inventory counts shall be conducted during normal business hours upon reasonable advance notice to Seller, and Buyer shall conduct such audits and inventory counts in such a manner as not to unreasonably interfere with the business or operations of Seller. Buyer shall comply with all reasonable rules and regulations which Seller may specify from time to time with respect to the presence of Buyer's employees and representatives at Seller's facility, and Buyer agrees to 2 [ * ] Certain information on this page has been redacted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. indemnify, defend and hold harmless Seller from and against any and all claims for personal injury (including death) and/or property damage, including any claims asserted by Buyer's employees and representatives, arising out of the conduct of such audits or inventory counts or the presence of such employees or representatives at Seller's facility. During the time that Buyer-owned inventory, tools and fixtures and finished Products being held in inventory for Buyer are located at Seller's facility, [*] shall bear the risk of loss thereof and shall be responsible for maintaining appropriate casualty insurance to cover any loss with respect thereto. Delivery of finished Products shall be made [*][*] shall bear the risk of loss for all Products, and for any Buyer-owned inventory, tools and/or fixtures, [*][*] 4.Term. The term of this Agreement shall be for a period of three (3) years commencing on the date of the execution of the Agreement and ending on the third anniversary thereof (the “Term”), unless sooner terminated as hereinafter provided. The Term of this Agreement shall be automatically extended for consecutive additional terms of three (3) years each unless either Seller or Buyer gives the other party written notice of its intention not to extend the term of this Agreement not less than [*] prior to the expiration of the then current term. 5.Requirement
